                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DANIEL F. JOHNSON,               )
                                     )
                  Petitioner,        )
                                     )
    vs.                              )                Civil No. 19-cv-558-DGW 1
                                     )
    COMMISSIONER OF SOCIAL SECURITY, )
                                     )
                  Respondent.        )
                                     )

                            MEMORANDUM AND ORDER

WILKERSON, Magistrate Judge:

        Plaintiff has filed a Motion to Dismiss Without Prejudice (Doc. 19). The

defendant has responded and has no objection. The Motion is GRANTED.

        This cause of action is ordered dismissed without prejudice.

        The Clerk of Court shall enter judgment and close the case.

        IT IS SO ORDERED.

        DATE: February 21, 2020.




                                          DONALD G. WILKERSON
                                          UNITED STATES MAGISTRATE JUDGE




1
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 16.
